DETAILED ACTION
Claims 141-145, 147-149, and 161 are presented for examination. Claims 141 and 147 stand currently amended.
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 141-145, 147-149, and 161 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US patent 8,651,858 B2 Berckmans, et al. [herein “Berckmans”] (cited in IDS dated 26 December 2017) teaches a method of accurate bone and soft-tissue digital dental modeling. Berckmans column 8 lines 38-58 teaches differencing between a soft tissue dataset and a hard tissue dataset (i.e. CT scan) in order to derive a gap region indicating thickness of gingival tissue. The modeled soft tissue does not indicate virtual planes as claimed.
US patent 8,185,224 B2 Powell, et al. [herein “Powell”] column 15 lines 40-60 teaches a 3D CAD model of a patient’s mouth using both soft material and a stone material. Powell figure 17 shows a respective soft tissue element 1506. Powell fails to teach two separate planes at the same selected orientation where the lower plane is of the second virtual model (i.e. of the soft tissue element).
US patent 7,018,207 B2 Prestipino [herein “Prestipino”] separately teaches the limitations of claim 162 as outlined in the office action dated 3 February 2021 at pages 9-10; however, Prestipino fails to teach the antecedent limitation regarding the claimed “second virtual model” as now recited in parent claim 141. Thus, Prestipino fails to teach claim 162 when considered in combination with the remaining elements and features of the claimed invention.
US patent 8,454,363 B2 Worthington [herein “Worthington”] column 6 and figure 2 teaches an elastomeric ring (66). However, the elastomeric ring (66) taught by Worthington has a base surface resting on the gingival surface (G) of the patient’s mouth. Thus, the elastomeric ring (66) cannot be interpreted as corresponding with the claimed second virtual model.
US patent 5,527,182 Willoughby [herein “Willoughby”] column 51 line 56 to column 52 line 25 teaches generating a digital CAD model of the tapered cuff 54 as well as the implant 16’s positions.

None of the references taken either alone or in combination with the prior art of record disclose “defining a second virtual surface of the first virtual model by defining a plane in a selected orientation and displaced a first distance in an apical direction from the first virtual surface of the first virtual model; and defining a third virtual surface of the second virtual model by defining a plane in the selected orientation and displaced a second distance, greater than the first distance, in the apical direction from the first virtual surface of the first virtual model” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        10 February 20222